        Case: 3:18-cv-00698-jdp Document #: 12 Filed: 08/21/20 Page 1 of 1


                                                                                     DOC NO
                                                                                  REC I D/Fil r0
                 UNITED STATES DISTRICT COURT
                                                                           2020
                                                    AUG 21 PM 12: 11
                 WESTERN DISTRICT OF WISCONSIN -       fl "n-
                                             CL E ,r(c
Mary Ann Nawrocki
                                                                                   vVU CF iv!
                          Plaintiff
                                                           NOTICE OF APPEAL
V.

                                                            Case No.3:2018-cv-00698
Dr. Carley Sauter


                      Defendant



       Notice is given that the plaintiff/ defendant, Mary Ann Nawrocki, appease to the United
States Court of Appeals for the Seventh Circuit from the final judgement entered in this action
on appeal letter is retroactive for any dismissals in the past and / or future.




       Dated and signed this August day of 17, 2020


      Madison,       Wisconsin


                                        Signature

                                        Date
                                           Address is private because of an attack on my life

                                           At the Civic Center Transit Site, I assume

                                           by the State of Wisconsin

                                           Case No.4:18-cv-1034-JCH

                                           Contact me, via, email @ wi.crueltyhatred@gmail.com

                                            08/17/2020
